                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ERIC THOMAS WRHEL,

        Plaintiff,
                                                  Case No. 19-cv-727-jdp
   v.

STATE OF WISCONSIN and WISCONSIN
DEPARTMENT OF REVENUE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                10/15/2019
        Peter Oppeneer, Clerk of Court                     Date
